UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6196



REGULO ANTONIO ZAMBRANO,

                                           Petitioner - Appellant,

          versus


PATRICIA STANSBERRY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-251-BO)


Submitted:   June 9, 2005                  Decided:   June 15, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Regulo Antonio Zambrano, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Regulo Antonio Zambrano, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Zambrano v. Stansberry, No. CA-04-251-BO

(E.D.N.C. filed Dec. 14 & entered Dec. 27, 2004).       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -